DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Kamlay on 3/03/22.
The application has been amended as follows: 
In claim 17, (Examiner’s amendment) The device of claim 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-15, 17-20, and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US PGPub 2004/0046495, hereinafter referred to as “Peng”) in view of Ricks et al. (2005/0280008, hereinafter referred to as “Ricks”).

Peng discloses the semiconductor device substantial as claimed.  See figures 1-4 and corresponding text, where Peng teaches, pertaining to claim 1, a device comprising: 
a first emissive layer (Guest 1) disposed between a first electrode (33) and a second electrode (39), the first emissive layer (Guest 1) comprising at least three components, each individually and uniquely selected from the group consisting of: 
a first host material (41), a second host material (42) different than the first host material (41), a first emissive material (Guest 1), and 
(Guest 2) different than the first emissive material (Guest 1) (figure 3; [0028-0030]); and 
a second emissive layer (Guest 2) disposed between the first electrode (33) and the second electrode (39) and in direct physical contact with the first emissive layer (Guest 1), the second emissive layer (Guest 2) comprising at least three components, each individually and uniquely selected from the group consisting of: 
a third host material (43), 
a third emissive material (Guest 3) (figure 3; [0029-0031]). 

Peng fails to show, in claim 1, a fourth host material different than the third host material; and a fourth emissive material different than the third emissive material.

Peng teaches, in claim 1, that the emissive layers are intermixed with host material layers. (figure 3; [0029-0030])

Ricks teaches, in claim 1, a similar device that a light-emitting layer can be comprised of a single material, but more commonly includes a host doped with a guest compound or dopant where the emission comes primarily from the dopant [0091].  In addition, Ricks teaches that the host can be a single host material or a mixture of host materials [0091].  Lastly, Ricks provides the advantages of having a large color gamut and low white power consumption ([0010], [0014]).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was filed, to substitute a fourth host material different than the third host 

Peng in view of Ricks shows, pertaining to claim 2, wherein the first emissive layer has a thickness of not more than 30% of the thickness of the second emissive layer ([0034-0036]). 
Peng in view of Ricks shows, pertaining to claim 3, wherein the first emissive layer comprises the first host material and the second host material, and the HOMO of the first host material is within 0.8 eV of the HOMO of the second host material ([0013-0014]. 
Peng in view of Ricks shows, pertaining to claim 4, wherein the first emissive layer comprises the first host material and the second host material, and the LUMO of the first host material is within 0.8 eV of the LUMO of the second host material ([0013-0014]). 
Peng in view of Ricks shows, pertaining to claim 5, wherein: the first emissive layer comprises: 
the first host material (figure 3; [0028-0031]); 
the second host material, wherein the second host material is different than the first host material; and 
the first emissive material; and the second emissive layer comprises: 

the second emissive material; wherein the third host material is different than the first host material (figure 3; [0028-0030]). 
Peng in view of Ricks shows, pertaining to claim 6, wherein the fourth host material is different than the second host material (figure 3; [0028-0030]). 
Peng in view of Ricks shows, pertaining to claim 7, wherein the second emissive layer comprises: 
the third host material, wherein the third host material comprises the first host material (figure 3; [0028-0030]); 
the fourth host material, wherein the fourth host material comprises the second host material (figure 3; [0028-0030]); and 
the second emissive material (figure 3; [0028-0030]); 
wherein the relative concentration of host materials is different in the first emissive layer than in the second emissive layer (figure 3; [0028-0030]). 
Peng in view of Ricks shows, pertaining to claim 8, wherein the third organic emissive material comprises the first emissive material (figure 3; [0028-0030]). 
Peng in view of Ricks shows, pertaining to claim 9, wherein: the first emissive layer comprises: 
the first host material (figure 3; [0028-0030]); the first emissive material (figure 3; [0028-0030]); and 

the second emissive layer comprises: the third host material ((figure 3; [0028-0030]); the third emissive material (figure 3; [0028-0030]); and 
the fourth emissive material, wherein the fourth emissive material is different than the third emissive material (figure 3; [0028-0030]); 
wherein the third emissive material is different than the first emissive material (figure 3; [0028-0030]). 
Peng in view of Ricks shows, pertaining to claim 10, wherein the fourth emissive material is different than the second emissive material (figure 3; [0028-0030]). 
Peng in view of Ricks shows, pertaining to claim 11, wherein the third host material comprises the first host material (figure 3; [0028-0030]). 
Peng in view of Ricks shows, pertaining to claim 12, wherein: the first emissive layer comprises: 
the first host material (figure 3; [0028-0030]); 
the second host material (figure 3; [0028-0030]); and 
a red organic emissive material (figure 3; [0028-0030]); and 
the second emissive layer comprises: the third host material, wherein the third host material comprises the first host material (figure 3; [0028-0030]); 
the fourth host material (figure 3; [0028-0030]); and 
a green organic or organometallic emissive material (figure 3; [0028-0030]); and 
wherein the first emissive layer has a thickness of not more than 30% of the second emissive layer ([0034-0036]). 
pertaining to claim 13, further comprising a third emissive layer, the third emissive layer comprising at least three components, each independently selected from the group consisting of: a fifth host material, a sixth host material, a fifth emissive material, and a sixth emissive material (figure 3; [0028-0030]).
Peng in view of Ricks shows, pertaining to claim 14, wherein the fifth host material comprises the first host material, and the sixth host material comprises the second host material (figure 3; [0028-0030]). 
Peng in view of Ricks shows, pertaining to claim 15, wherein the first emissive layer comprises the first host material and the second host material in a ratio in the range of 5-95% ([0168], [00243-0245]).
Peng in view of Ricks shows, pertaining to claim 17, wherein the first emissive layer comprises the first host material and the second host material in a ratio in the range of 30-40% ([0168], [00243-0245]). 
Peng in view of Ricks shows, pertaining to claim 18, wherein the first emissive layer comprises the first organic emissive material and the second emissive material in a ratio in the range of 1-25% ([0168], [00243-0245]). 
Peng in view of Ricks shows, pertaining to claim 19, wherein the first emissive layer comprises the first organic emissive material and the second emissive material in a ratio in the range of 0.1-10% ([0168], [00243-0245]). 
Peng in view of Ricks shows, pertaining to claim 20, wherein the first emissive layer comprises the first organic emissive material and the second emissive layer comprises the third organic emissive material, wherein the ratio of the first organic 
Peng in view of Ricks shows, pertaining to claim 22, wherein the first emissive layer comprises the first host material and the second host material in a ratio in the range of 5-50% ([0168], [00243-0245]).

Response to Arguments
Applicant’s arguments, see the remarks, filed 12/02/21, with respect to the rejection(s) of claim(s) 1-15, 17-20 and 22 under Yamamoto et al. (US PGPub 2016/0181560) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Peng (US PGPub 2004/0046495, hereinafter referred to as “Peng”) in view of Ricks et al. (2005/0280008, hereinafter referred to as “Ricks”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        March 2, 2022